-Appeal from a judgment of conviction rendered by the Extraordinary Special and Trial Term of the Supreme Court, Suffolk County, and from each and every intermediate order therein made. On June 5, 1958 appellant was found guilty by a jury of (1) conspiracy to pervert and obstruct justice and the dúe administration of law in violation of subdivision 6 of section 580 of the Penal Law (count 1) and (2) giving or offering bribes in violation of section 1822 of the Penal Law (counts 19, 20, 21, 23, 24, 25, 26, 27 and 29). On November 26, 1958 appellant was sentenced to pay a fine of $5,000 on each of counts numbered 19, 20, 21, 23, 27 and 29 and in addition to serve from 1% to 3 years ott each of the aforesaid counts. The Court directed that the prison terms run concurrently. Execution of the prison terms was stayed on certain conditions. Sentence was suspended on counts 1, 24, 25 and 26. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Wenzel, Acting P. J., Beldoek, Ughetta and Kleinfeld, JJ.; Murphy, J., deceased.